Name: 2014/18/CFSP: Political and Security Committee Decision EUCAP Sahel Niger/1/2014 of 14Ã January 2014 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: European construction;  Africa;  EU institutions and European civil service
 Date Published: 2014-01-18

 18.1.2014 EN Official Journal of the European Union L 14/16 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL NIGER/1/2014 of 14 January 2014 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (2014/18/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 38 thereof, Having regard to the Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (1), Whereas: (1) Pursuant to Article 9(1) of Decision 2012/392/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union CSDP mission in Niger (EUCAP Sahel Niger), including the decision to appoint a Head of Mission. (2) On 12 November 2013, the PSC adopted Decision EUCAP Sahel Niger/2/2013 (2), appointing Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger, ad interim, from 1 November to 31 December 2013. (3) On 5 December 2013, the High Representative of the Union for Foreign Affairs and Security Policy proposed to extend of the mandate of Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger, ad interim, from 1 January 2014 untill the appointment of the new Head of Mission of EUCAP Sahel Niger. HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Filip DE CEUNINCK as Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) is hereby extended until the appointment of the new Head of Mission of EUCAP Sahel Niger. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2014. Done at Brussels, 14 January 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48. (2) Political and Security Committee Decision EUCAP SAHEL Niger/2/2013 of 12 November 2013 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 305, 15.11.2013, p. 18).